DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because it comprises more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 recite the limitation "a communication unit configured to communicate with at least one of the controller and the server".  There is insufficient antecedent basis for this limitation (e.g. “the server”) in the claims.
Claim 18 recites the limitation "a communication unit configured to communicate with 25at least one of the domain control unit and the server ".  There is insufficient antecedent basis for this limitation (e.g. “the server”) in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamanaka et al. (US 2020/0406889 A1).
Regarding claims 1 and 11, Yamanaka discloses a method and a parking control apparatus (e.g. Fig. 1: 100) comprising: 
a reception unit (e.g. Fig. 1: 21, 211) configured to receive parking area 5map information (e.g. Fig .1: 133-134) from a server (e.g. Fig. 1: 3 & [0027]); 
an extraction unit (e.g. Fig. 1: 10) configured to extract a candidate parking space list comprising one or more available parking spaces based on the parking area map information (e.g. Fig. 3B & [0055]: a specific floor map of a parking lot implies there is more than one floor); 
an available parking space evaluation unit (e.g. Fig. 1: 10) configured 10to allocate a priority order to each of the available parking spaces comprised in the candidate parking space list based on preset priority order allocation condition information (e.g. [0068-0069]); and 
a parking space determination unit (e.g. Fig. 1: 10) configured to 15determine a target parking space for a subject vehicle based on priority order information allocated to each of the available parking spaces (e.g. [0059]).  
Regarding claim 2, Yamanaka discloses the extraction unit generates a parking space matrix mapped one-to-one to respective parking spaces based on the parking area map information, and extracts the candidate parking space list comprising the available parking 
Regarding claim 3, Yamanaka discloses the received parking area map information comprises a parking space matrix mapped one-to-one to respective parking spaces, and 5wherein the extraction unit extracts the candidate parking space list comprising the available parking spaces based on the parking space matrix (e.g. Fig. 3B).  
Regarding claims 16-17, Yamanaka discloses a10RgRd parking control system (e.g. Fig. 1: 1000) comprising: 
an image sensor capable of being disposed in a vehicle so as to have a field of view of exterior of the vehicle (e.g. Figs. 1-2: 1 & [0077]), the image sensor configured to capture image data; 
a non-image sensor (e.g. Figs. 1-2: 2) disposed in the vehicle so as to sense the exterior of the vehicle, the non-image sensor 15configured to capture sensing data (e.g. [0077-0078]);
a controller (e.g. Fig. 1: 10) comprising a processor (e.g. Fig. 1: 11) operable to 15process at least one of the image data captured by the image sensor and the sensing data captured by the non-image sensor (e.g. [0077-0078]); and 
a communication unit (e.g. Fig. 1: 21, 211) configured to communicate with at least one of the controller and the server, wherein the communication unit receives parking area map information (e.g. Fig .1: 133-134) from the server (e.g. Fig. 1: 3 & [0027]), and  
20wherein the controller (e.g. Fig. 1: 10) comprises: 
an extraction unit configured to extract a candidate parking space list comprising one or more available parking spaces based on the parking area map information (e.g. 
an available parking space evaluation unit configured 25to allocate a priority order to each of the available 57parking spaces comprised in the candidate parking space list based on preset priority order allocation condition information (e.g. [0068-0069]); and 
a parking space determination unit configured to 5determine a target parking space for a subject vehicle based on priority order information allocated to each of the available parking spaces (e.g. [0059]).  
Regarding claim 18, Yamanaka discloses a parking control system (e.g. Fig. 1: 1000) comprising: 
an image sensor capable of being disposed in a vehicle so as to have a field of view of exterior of the vehicle (e.g. Figs. 1-2: 1 & [0077]), the image sensor configured to capture image data; 
a non-image sensor (e.g. Figs. 1-2: 2) disposed in the vehicle so as to sense the exterior of the vehicle, the non-image sensor 15configured to capture sensing data (e.g. [0077-0078]);
a domain control unit (e.g. Fig. 1: 10) configured to process at least one of the image data captured by the image sensor and the sensing data captured by the non-image sensor (e.g. [0077-0078]); and 
a communication unit configured to communicate with 25at least one of the domain control unit and the server, 59wherein the communication unit receives parking area map information (e.g. Fig .1: 133-134) from the server (e.g. Fig. 1: 3 & [0027]), and 
wherein the domain control unit extracts a candidate parking space list comprising one or more available parking 5spaces based on the parking area map information (e.g. Fig. 3B & [0055]: .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 2020/0406889 A1) in view of Gu (CN 107680403 A) (hereinafter all the cited passages refer to the attached machine translation).
Regarding claims 4 and 12, Yamanaka fails to disclose, but Gu teaches the available parking space evaluation unit evaluates the priority order allocation condition information item for each available parking space and allocates a priority order to each available parking space by applying a weight, which has been set for each priority 15order allocation condition information, to an evaluation result (e.g. p. 5: calculating priority level for each parking space based on weight assigned to each reference index).

Regarding claim 5, Yamanaka discloses the priority order allocation condition information 20items comprise at least one of moving distance information from the subject vehicle to a corresponding available parking space, distance information from the corresponding available parking space to an entrance, and information on whether or not a surrounding parking space around the 25available parking space is occupied by a vehicle (e.g. [0117]: distance between vehicle and the parking space).  
Regarding claim 6, Gu teaches the weight of priority order allocation condition information is set to a previously stored default value (e.g. p. 5: weights are predetermined) or 5is determined by a user's setting signal.  
Regarding claims 7 and 13, Gu teaches the available parking space evaluation unit extracts information corresponding to individual items of 10the priority order allocation condition information for each of the available parking spaces (e.g. whether parking space is closed to entrance), converts the information on the extracted individual items into scores according to a preset score table, and determines a score of each priority order allocation condition information 15item for each of the available parking spaces (e.g. p. 5: weight of a parking is determined at least based on its distance from an entrance; thus, information of a parking space is extracted and pre-determined in order to calculate the priority level of the parking space).  
Regarding claims 8 and 14, Gu teaches the available parking evaluation unit calculates a weight value of each priority order allocation condition 20information item for each available 
Regarding claims 9 and 15, Gu teaches the parking space determination unit determines an available parking space having a highest priority order as the target parking space for the subject vehicle (e.g. p. 5).  
Regarding claim 10, Yamanaka discloses, when it is determined that it is impossible to park the subject vehicle in the target parking space, in the parking space determination step, the parking space 15determination unit determines an available parking space to which a next priority order is allocated as the target parking space (e.g. [0058]: set next target parking position when the first target parking position is suspended due to detection of obstacle).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/            Examiner, Art Unit 2688